Citation Nr: 1452479	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic arthritis/degenerative changes (tri-compartment) with chondrocalcinosis, and post-operative residuals with a history of torn medial collateral ligament repairs of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, the jurisdiction of the Veteran's claims file and appeal was transferred to the Boston RO, which has certified the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In an October 2013 rating decision, the RO, in pertinent part, denied the Veteran's claim for a TDIU.  The Veteran has not expressed disagreement with the October 2013 rating decision and has not perfected an appeal as to the denial of TDIU.  Neither the Veteran nor the record has raised a new claim for TDIU.  Therefore a claim for a TDIU is not currently before the Board at this time.

The issue on appeal was previously remanded by the Board in January 2012 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's left knee disability.   This was accomplished, and the claim was readjudicated in a May 2014 supplemental statement of the case.  For this reason, the Board concludes that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the service-connected left knee disability has been manifested by degenerative arthritis with pain and limitation of motion, at worst, to 75 degrees in flexion and 5 degrees in extension without additional limitation to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance, 

2.  For the entire increased rating period on appeal, the service-connected left knee disability has been manifested by slight medial-lateral instability requiring a brace. 


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for an increased rating in excess of 30 percent for the left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 5003, 5010, 5261, 5262 (2014).

2.  For the entire increased rating period on appeal, the criteria for a separate disability rating of 10 percent for medial-lateral instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2007 notice letter included information regarding how disability ratings and effective dates are assigned. 

The Veteran was afforded VA examinations in June 2007, August 2013, and December 2013 that address his increased rating claim for the left knee disability.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board will discuss below, the VA examinations are adequate for rating purposes.  The VA rating examinations included complete physical examinations of the Veteran and, cumulatively, addressed all the relevant rating criteria for the left knee.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that the RO/AMC substantially complied with the January 2012 Board remand order in obtaining the updated August 2013 and December 2013 VA examinations and obtained outstanding, pertinent VA treatment records as recent as October 2013.  Accordingly, the Board finds that the RO/AMC substantially complied with the January 2012 Board remand order.  See Stegall, 11 Vet. App. at 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, Social Security Administration (SSA) disability records, VA and private treatment records, and the Veteran's statements.

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 


The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted.  The Board finds that the severity of the Veteran's left knee disability has not changed during the course of the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014). 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).


Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.
Ankylosis of the knee is evaluated under Diagnostic Code 5256.  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.17a.  The words "slight," "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.
In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Increased Rating Analysis

The Veteran contends that a higher rating in excess of 30 percent is warranted for the service-connected left knee disability based on increased pain and limitation of motion.

The evidence of record includes a June 2007 VA examination report.  The VA examiner noted that he reviewed the claims file, to include VA treatment
records.  During the evaluation, the Veteran reported a history of left knee pain, stiffness, and swelling after excessive walking of 1 to 2 miles, especially when walking on hard surfaces.  He also reported that his left knee pain was	
exacerbated by repetitious flexion, and the Veteran stated that he had difficulty squatting, walking long distances, and driving for long periods of time.  The Veteran stated that he had flare-ups once every few weeks, especially with over exertion, such as walking.  He further stated that he was able to stand up to one hour, and walk 1/4 mile.

Upon physical examination, the June 2007 VA examiner noted that the Veteran's posture and gait were normal.  Range of motion of the left knee showed flexion to 140 degrees with pain beginning at 120 degrees.  Range of motion in extension was to 0 degrees.  The examiner noted crepitus, and painful movement of the left knee. There was no clicking, grinding, instability, or patellar and meniscus abnormality. Multiple scars on the left knee were noted to be well-healed, nontender, and uncomplicated.  Further, examination of the anterior and posterior cruciate ligaments was within normal limits.  The Lachman's test and anterior posterior drawer test were negative.  Examination of the medial and lateral meniscus were within normal limits and the McMurray's test was negative.  The VA examiner noted that the left knee was stable to all tests throughout the range of motion, and that the Veteran had no sign of wasting of quadriceps muscles or calf muscles.  It was noted that the Veteran could squat with pain, but could not duck waddle.  There was also no sign of patellar subluxation or uneven tracking of the patella in the femoral groove.

In his June 2008 notice of disagreement, the Veteran stated that his left knee disability was worse than what was reflected during the June 2007 VA examination.  The Veteran specifically noted that he was prescribed a brace in 1989, which was not discussed during the June 2007 VA examination.  

In response to the Board's January 2012 remand, the RO afforded the Veteran two VA examinations in August and December 2013 (conducted by the same VA examiner) to assist in determining the current level of severity of his left knee disability.  In the August 2013 VA examination, the examiner noted left knee flexion to 120 degrees, with pain beginning at 75 degrees.  Extension was limited to 5 degrees, with pain starting at 10 degrees.  Upon repetitive testing, additional limitation of motion of the left knee was not noted.  However, the VA examiner did find that the Veteran had medial-lateral instability of the left knee from 0-5 millimeters.  The examiner also noted that the Veteran wore a left knee brace occasionally for support.  There was no patellar subluxation or dislocation, but the Veteran was noted to have a history of a meniscal tear in the left knee with frequent episodes of locking, pain, and effusion.  The Veteran's left knee scars were also examined and were not noted to be either painful or unstable.  

During the December 2013 VA examination, the examiner noted that the Veteran had an antalgic gait since approximately the 1990s.  The examiner noted that the Veteran wore a left knee brace occasionally for support.  Range of motion testing of the left knee revealed flexion limited to 115 degrees, with pain at 75 degrees.  Extension was limited to 5 degrees, with pain at 20 degrees.  Upon repetitive testing, additional limitation of motion of the left knee was not noted.  The VA examiner further found that the Veteran had medial-lateral instability of the left knee from 0-5 millimeters.  There was no patellar subluxation or dislocation, but the Veteran was noted to have a history of a meniscal tear in the left knee with frequent episodes of locking, pain, and effusion.  The Veteran's left knee scars were not painful or unstable.  

The Board has also reviewed VA treatment records which show continued complaints of left knee pain.  For example, in an April 2008 VA treatment record, the Veteran was seen for complaints of left knee pain.  Range of motion testing was conducted and revealed flexion limited to 130 degree and extension was to 0 degrees.  Minimal effusion and tenderness to palpation of the medial and lateral joints was noted.  The surgical left knee scars were noted as "healed."  

Further, the evidence includes SSA disability records which include notations to an August 2012 SSA examination.  Range of motion testing of the left knee at that time showed flexion limited to 120 degrees and extension was to 0 degrees.  It was further noted that the Veteran wore a knee brace and had tenderness to palpation medially under the patella.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 30 percent for the Veteran's left knee disability is not warranted for the entire increased rating period on appeal.  

The Veteran's left knee disability has been rated under Diagnostic Codes 5010-5262 for painful limitation of motion due to left knee arthritis and "marked" knee disability.  The left knee disability has been rated as 30 percent disabling for more than 20 years and the evaluation is protected.  As noted above, Diagnostic code 5262 allows for a maximum 40 percent rating for nonunion of the tibia and fibula with loose motion, requiring brace.  A review of the medical evidence of record does demonstrate that the Veteran wears a left knee brace occasionally for support of the left knee; however, there is no evidence showing nonunion of the tibia and fibula.  In the August and December 2013 VA examinations, the examiner reviewed x-rays and noted that there was no chance in the orthopedic screw in the anterior midline tibial plateau.  The evidence does not demonstrate that there is nonunion of the tibia and fibula.  Accordingly, a 40 percent rating under Diagnostic code 5262 is not warranted for the left knee disability for any period on appeal.

The Board finds that a separate rating for lateral instability of the left knee is warranted under Diagnostic code 5257.  As noted in the August and December 2013 VA examination reports, the Veteran occasionally wore a left knee brace for support.  Further, clinical findings of the left knee showed medial-lateral left knee instability between 0 to 5 millimeters.  The Board finds that lateral instability from 0 to 5 millimeters more nearly reflects "slight" instability of the knee as contemplated by a 10 percent disability rating under Diagnostic Code 5257.  The Veteran has credibly reported that he was prescribed a left knee brace in 1989 and has worn the brace occasionally for additional left knee support.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has had slight instability of the left knee throughout the entire increased rating period on appeal.  Therefore, the Board finds that a 10 percent rating for slight medial-lateral instability of the left knee is warranted for the entire increased rating period.  

The Board further finds that, for the entire increased rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the left knee.  For point of explanation, ankylosis is "[s]stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no lay or medical evidence that the Veteran underwent a knee replacement; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Under this code, the maximum rating permitted is 20 percent.  Although the Veteran has been found to have frequent episodes of locking, pain, and effusion in the left knee as a result of a surgically repaired meniscus, the Veteran is already in receipt of a 30 percent rating, and, therefore, a higher rating under Diagnostic Code 5258 is not warranted.  

Further, a separate rating under Diagnostic Code 5258 is not permitted as it would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. 259, 261-62 (1994).  The rating criteria provide for compensable ratings under Diagnostic Code 5262 based on "knee or ankle disability," which the Board finds would include symptoms of pain.  Diagnostic Code 5258 also includes consideration of symptoms of "pain."  The Board finds that both Diagnostic Codes 5258 and 5262 overlap as to symptoms of left knee pain as they both encompass knee pain as a symptom of the knee disability; therefore, assigning separate ratings under both would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, at 261.  

The Veteran also may not be assigned a separate rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, as he is already been assigned a rating under Diagnostic Code 5262 for a "marked" left knee disability.  Again, the Board finds that both Diagnostic Code 5259 and 5262 overlap as to symptoms of left knee pain as they both encompass knee pain as a symptom of the Veteran's disability.  As such, assigning separate ratings under both would violate the prohibition against pyramiding.  38 C.F.R. § 4.14.

Further, a higher or separate rating under Diagnostic Code 5260 (limitation of flexion) is also not possible as a 30 percent rating is the maximum rating allowed under this code.  A separate rating under Diagnostic Code 5260 would also violate the rule against pyramiding as limitation of motion in flexion, is already contemplated by the Veteran's currently assigned 30 percent rating under Diagnostic Codes 5010-5262 pertaining to painful limitation of motion due to arthritis of the left knee.

In order to obtain a higher 40 percent rating under Diagnostic Code 5261 (limitation of extension), the evidence must show extension limited to 30 degrees.  As discussed above, the VA examination reports during the rating period reflect extension limited to, at worst, 20 degrees with pain.  See December 2013 VA examination report.  Therefore, a higher disability rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  A separate rating under Diagnostic Code 5261 would also violate the rule against pyramiding as limitation of motion in extension, is already contemplated by the Veteran's currently assigned 30 percent rating under Diagnostic Codes 5010-5262 pertaining to painful limitation of motion due to arthritis of the left knee.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca.  Here, there is no question that the Veteran's left knee disability have caused pain, instability, stiffness, effusion, and locking, which has restricted his overall motion; however, as noted above, even taking into account any additional functional limitation due to pain, the VA examination reports indicate limitation of motion limited to, at worst, 75 degrees in flexion and 20 degrees in extension.  Even after repetitive range of motion testing, the Veteran's left knee range of motion was not additionally limited.  As such, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

Finally, for the entire increased rating period, there is no evidence of record of any scars associated with the left knee disability that are either painful or unstable nor has the Veteran asserted otherwise.  See August and December 2013 VA examination report.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Based on the above, for the entire increased rating period, the Board finds that a higher rating in excess of 30 percent for posttraumatic arthritis/degenerative changes (tri-compartment) with chondrocalcinosis, and post-operative residuals with a history of torn medial collateral ligament repairs of the left knee is not warranted.  The Board further finds that a 10 percent rating for slight medial-lateral instability of the left knee is warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the 
symptomatology and impairment caused by the Veteran's left knee disability is  specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee disability has been manifested by symptoms of pain, locking, effusion, stiffness, and limitation of motion limited to 75 degrees in flexion and 5 degrees in extension.  The schedular criteria specifically provides ratings for impairment of the tibia and fibula (Diagnostic Code 5262), painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran has also been granted a separate rating for left knee instability under Diagnostic Code 5257.  In this case, comparing the Veteran's disability level and symptomatology of the left knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the entire increased rating period on appeal, a rating in excess of 30 percent for posttraumatic arthritis/degenerative changes (tri-compartment) with chondrocalcinosis, and post-operative residuals with a history of torn medial collateral ligament repairs of the left knee, is denied.

For the entire increased rating period on appeal, a separate 10 percent rating for slight left knee medial-lateral instability is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


